Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $529.87, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum. The ground of this determination is that the finding of the jury in favor of the plaintiff on the third cause of action is against the weight of the evidence and we make the conditional provision in order that the plaintiff may, if he chooses, avail himself of his recovery upon the second cause of action without a new trial, by waiving the third cause of action. All concur. (The judgment awarded plaintiff damages in an action upon a contract of employment. The order denied a motion for a new trial on the minutes as to the second and third causes of action.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.